Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 & 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-12 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-12 recite a diagnosis method of a battery in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-12 are directed to a diagnosis method of a battery. This is achieved by: estimating, based on an internal state of the battery ab a plurality of mutually different times, a time when the internal state of the battery becomes a predetermined state after the plurality of mutually different times (which is routinely practiced in the art with respect to diagnosis method of battery). 
ANALYSIS
Claims 1-12 are ineligible.
Regarding independent claims 1, 8 & 12: estimating, based on an internal state of the battery ab a plurality of mutually different times, a time when the internal state of the battery becomes a predetermined state after the plurality of mutually different times is done by mathematical formulae/models/equations, mathematical concepts/relationships and routine data gathering that is necessary for the abstract math which has been held to be non-patentable.  Additionally, limitations “a processor” of claim 8 and “a non-transitory storage medium” of claim 12 can interprets these limitations to merely uses a computer as a tool to perform the identified abstract idea to a particular technological environment or field of use.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  These are just basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-7 & 9-11, the following limitations: “estimating of the time when the internal state of the battery becomes the predetermined state & estimated in regard to each internal state parameter“ in claims 2-4, 8 & 13 are routine data gathering necessary for the abstract calculating which is not a practical application;  “determining whether or not to correct an estimation result in regard to the time when the internal state of the battery becomes the predetermined state” in claim 5 is routine data gathering that is necessary for the abstract math which has been held to be non-patentable & “predicting that a time corresponding to an estimation result in regard to the time when the internal state of the battery becomes the predetermined state is a time when a probability of a sharp decrease of a battery capacitance of the battery increases” in claims 6-7 is abstract mapping, calculating, and estimating is not a practical application because it all done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
See applicant’s specification pages 27-31 as examples.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-12 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-12 recites the limitations of the first two steps wherein “estimating” or “predicting” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining/evaluating/comparing” or “calculating” is also broad, wherein the broadest reasonable interpretation of “determining” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  and also including some sort of mathematical relationship. “estimating” or “predicting” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite for diagnosis method of a battery at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “calculating” or “determining” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “estimating of the time when the internal state of the battery becomes the predetermined state & estimated in regard to each internal state parameter“ in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-12 also including the step of determining whether or not to correct an estimation result in regard to the time when the internal state of the battery becomes the predetermined state do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a diagnosis method of a battery at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: obtaining, determining and calculating data (claims 2-8 & 13) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (U.S. 2013/0027047).
 Regarding claim 1, Yoshioka et al. disclose diagnosis method of a battery, comprising: estimating, based on an internal state of the battery ab a plurality of mutually different times (see par. 0071 & 0088), a time when the internal state of the battery becomes a predetermined state after the plurality of mutually different times (see par. 0088, wherein predetermined state reaches through capacitance value and resistance value reach predetermined value so the voltage calculation value coincides with the predetermined value). 

    PNG
    media_image1.png
    254
    456
    media_image1.png
    Greyscale

As to Claim 2, Yoshioka et al. wherein in the estimating of the time when the internal state of the battery becomes the predetermined state (see Figs. 11-12, wherein calculating unit 226 and a voltage during the constant current control, a value of the resistance at the time when a voltage is not constant via predetermined state, par. 0077), a predetermined value corresponding to the predetermined estate is set in regard to one or more of internal state parameters of the battery (see par. 0088, wherein predetermined state reaches through capacitance value and resistance value reach predetermined value so the voltage calculation value coincides with the predetermined value); a time when the internal state parameter becomes the predetermined value after the plurality of times is estimated in regard to each internal state parameter (as seen in Fig. 12,  SOC goes through plurality of times of different predetermined states), and the time when the internal state of the battery becomes the predetermined state is estimated based on an estimation result in regard to the time when the internal state parameter becomes the predetermined value (see claim 4, pars. 0047 & 0088).
As to Claim 3, Yoshioka et al. wherein in the estimating of the time when the internal state of the battery becomes the predetermined state (see Figs. 11-12, wherein calculating unit 226 and a voltage during the constant current control, a value of the resistance at the time when a voltage is not constant via predetermined state, par. 0077), a function indicative of a relation of the internal state parameter to a time or a parameter relating to the time is calculated based om the internal state of the battery at the plurality of times (a function of calculation value Vk based on the charges, resistance etc. see par. 0088), and the time when the internal state parameter becomes the predetermined value is estimated based om a value of the time or the parameter corresponding to the time in case where the internal state parameter becomes the predetermined value in the calculated function (seen Fig. 12,  SOC goes through plurality of times of different predetermined states, pars. 0077 & 0088).
As to Claim 4, Yoshioka et al. wherein in the estimating of the time when the internal state of the battery becomes the predetermined state (see Figs. 11-12, wherein calculating unit 226 and a voltage during the constant current control, a value of the resistance at the time when a voltage is not constant via predetermined state, par. 0077), variance is calculated in regard to a constant of the function indicative of the relation of the internal state parameter to the time or the parameter corresponding to the time, and the time when the internal state parameter becomes the predetermined value is estimated based on the calculated variance of the constant (see pars. 0052-0053, wherein variance of the constant happen when the constant voltage control rises according to the elapse of time and does not take a fixed value, see par. 0073).
As to Claim 5, Yoshioka et al. determining whether or not to correct an estimation result in regard to the time when the internal state of the battery becomes the predetermined state, based on a use history of the battery until a latest time among the plurality of times (see pars. 0083 & 0085, wherein SOC is a correct SOC calculated by leaving a battery untouched for three days or more in an open circuit).
As to Claim 6, Yoshioka et al. predicting that a time corresponding to an estimation result in regard to the time when the internal state of the battery becomes the predetermined state is a time when a probability of a sharp decrease of a battery capacitance of the battery increases (see pars. 0073 & 0083, wherein the resistance during the constant voltage control rises via capacitance of the battery increase, according to the elapse of time and does not take a fixed value via predetermine value wherein OC is calculated without taking into account a capacity decrease due to deterioration).
As to claim 7, Yoshioka et al. executing either an alert or an inspection request for the battery, before a time predicted as the time when the probability of the sharp decrease of the battery capacitance of the battery increases (see par. 0071, wherein calculating unit increases the voltage reaction resistance, the electron/ion resistance, and the capacitance component, if the discharge voltage is higher than the calculation value, the resistance/capacity calculating unit reduces the voltage reaction resistance). 
Regarding claim 8, Yoshioka et al. a diagnosis device of a battery, comprising: a processor via controller 2 (see par. 0034) configured to:
estimating, based on an internal state of the battery ab a plurality of mutually different times (see par. 0071 & 0088), a time when the internal state of the battery becomes a predetermined state after the plurality of mutually different times (see par. 0088, wherein predetermined state reaches through capacitance value and resistance value reach predetermined value so the voltage calculation value coincides with the predetermined value).
As to claim 9, Yoshioka et al. battery diagnosed by the diagnosis device via calculating units 227-232 (see par. 0077).
As to claim 10, a battery-mounted device in which the battery 11 is mounted (see par. 0029).
As to claim 11,  Yoshioka et al. the battery diagnosed by the diagnosis device via calculating units 227-232 (see par. 0077).
Regarding claim 12, Yoshioka et al. a non-transitory storage medium via data bank 202 storing a diagnosis program (see par. 0036) of a battery 11, the diagnosis program causing a computer to implement: estimating, based on an internal state of the battery ab a plurality of mutually different times (see par. 0071 & 0088), a time when the internal state of the battery becomes a predetermined state after the plurality of mutually different times (see par. 0088, wherein predetermined state reaches through capacitance value and resistance value reach predetermined value so the voltage calculation value coincides with the predetermined value).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		October 5, 2022.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858